Cite as 2015 Ark. App. 429


                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                      No. CR-14-1041

FRANK ALFORD STARLING                             Opinion Delivered   September 2, 2015
                   APPELLANT
                                                  APPEAL FROM THE MILLER
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 46CR-13-238]

STATE OF ARKANSAS                                 HONORABLE BRENT HALTOM,
                                  APPELLEE        JUDGE

                                                  AFFIRMED



                         RAYMOND R. ABRAMSON, Judge

       On August 20, 2014, following a three-day jury trial in the Miller County Circuit Court,

Frank Starling was convicted of murder in the first degree and committing a terroristic act with

firearm enhancements as to the offenses. He was sentenced to a total of 110 years in the

Arkansas Department of Correction. Starling’s sole argument on appeal is that there was

insufficient evidence of the “conscious object” requirement for murder in the first degree and

committing a terroristic act. Pursuant to Arkansas Criminal Procedure Rule 33.1(a), Starling

made and renewed a specific directed-verdict motion at the close of the State’s case and at the

close of all the evidence, so his argument is preserved for our review.

       A summary of the facts, as presented at trial, is as follows. On April 18, 2013, Demetria

Satterwhite contacted Starling to let him know that Billy Hawkins, or “Wild Bill” as he was

known, was interested in buying crack cocaine from him. Starling told Satterwhite it would cost
                                  Cite as 2015 Ark. App. 429

$1000. Hawkins, in turn, planned to sell the drugs to “his home boys” from Ashdown.

Satterwhite drove Starling, Hawkins, and Aundrey Battle to a local McDonald’s where

Satterwhite saw her cousin, Andrew “P.J.” Cheatham III. Satterwhite got out of the car and

went over to P.J.’s car, and Hawkins followed her. Hawkins, who had possession of Starling’s

crack cocaine, got in P.J.’s car, and they drove off together.

       Starling became irate when Hawkins left with the drugs without paying for them.

Satterwhite testified that Starling threatened her and her children because he believed she was

part of the plot to steal the drugs. According to Satterwhite, Starling forced her to drive around

town looking for P.J. and Hawkins. Over the course of trying to find P.J. and Hawkins, more

people joined in the hunt. Satterwhite drove Starling past the home of Brittany Baker, P.J.’s

girlfriend, where she noticed a gold Toyota parked outside. Satterwhite, Starling, and the others

stopped for gas at a local convenience store, where Satterwhite said she saw the gold Toyota

again. Satterwhite testified that she later found out that Starling’s brother, Serandan, was in the

gold Toyota.

       At the convenience store, someone spotted P.J.’s car, so Satterwhite and the driver of the

gold Toyota started following P.J.’s car. They blocked off his car on a side street, and Serandan

Starling and Aundrey Battle jumped out of their cars and started shooting at P.J.’s vehicle. One

of the bullets struck P.J. in the forehead, killing him. Everyone fled the scene and buried their

weapons. Frank Starling and Battle later burned the clothes they were wearing at the time of the

murder.




                                                2
                                  Cite as 2015 Ark. App. 429

       As noted, on August 20, 2014, Frank Starling was convicted of murder in the first degree

and committing a terroristic act, and both offenses carried a firearm enhancement. Starling

contends that the trial court erred by denying his motion for directed verdict because there was

insufficient proof of the “conscious object” requirement for murder in the first degree and

committing a terroristic act. This timely appeal follows.

       On appeal, this court treats a motion for directed verdict as a challenge to the sufficiency

of the evidence. Smoak v. State, 2011 Ark. 529, 385 S.W.3d 257. In reviewing a challenge to the

sufficiency of the evidence, we determine whether the verdict is supported by substantial

evidence, direct or circumstantial. Anderson v. State, 2011 Ark. 461, 385 S.W.3d 214. Substantial

evidence is evidence which is of sufficient force and character that it will, with reasonable

certainty, compel a conclusion one way or the other, without resorting to speculation or

conjecture. Ricks v. State, 316 Ark. 601, 873 S.W.2d 808 (1994). On appeal, this court reviews

the evidence in the light most favorable to the State and need consider only that evidence that

supports the verdict. Williams v. State, 2011 Ark. 432, 385 S.W.3d 157. We will affirm a judgment

of conviction if substantial evidence exists to support it. Gillard v. State, 366 Ark. 217, 234
S.W.3d 310 (2006).

       A person commits murder in the first degree if acting alone or with one or more other

persons, with a purpose of causing the death of another person, the person causes the death

of another person. See Ark. Code Ann. § 5-10-102(a) (Repl. 2006). A person acts purposely

with respect to his or her conduct or a result of his or her conduct when it is the person’s

conscious object to engage in conduct of that nature or to cause the result. Ark. Code Ann.



                                                3
                                  Cite as 2015 Ark. App. 429

§ 5-2-202(1) (Repl. 2006). It is well settled that the State must prove beyond a reasonable

doubt every element of a charged offense. See Victor v. Nebraska, 511 U.S. 1,5 (1994).

       A person commits a terroristic act if, while not in the commission of a lawful act, the

person: shoots at or in any manner projects an object at a conveyance which is being operated

or which is occupied by another person with the purpose to cause injury to another person

or damage to property. Ark. Code Ann. § 5-13-310(a)(1) (Supp. 2013). Starling argues that the

State failed to prove that it was his conscious object to assist Serandan Starling in the murder or

the terroristic act. He claims there was very little evidence of any contact between his brother

and him, and there was no evidence that he advised his brother to kill the victim or shoot at the

vehicle.

       The State cites Green v. State, 2013 Ark. 497, 430 S.W.3d 729 and Clark v. State, 358 Ark.
469, 192 S.W.3d 248 (2004), which hold that when two or more persons assist one another in

the commission of a crime, each is an accomplice and criminally liable for the conduct of both.

See also Purifoy v. State, 307 Ark. 482, 822 S.W.2d 374 (1991). The law in Arkansas makes no

distinction between the criminal liability of a principal and an accomplice. See Ark. Code Ann.

§ 5-2-402(2); Winters v. State, 2013 Ark. 193, 427 S.W.3d 597. One can be an accomplice if he

solicits, advises, encourages, or coerces the other person to commit the offense; or aids, agrees

to aid, or attempts to aid the other person in planning or committing the offense. See Ark. Code

Ann. § 5-2-403(a)(1)(2).

       Upon review, the testimony presented at trial, viewed in the light most favorable to the

State, establishes the crimes were committed and connects Frank Starling to the crimes.


                                                4
                                  Cite as 2015 Ark. App. 429

Evidence was offered to establish that Starling was infuriated because Hawkins left in P.J.’s car

with the drugs and without paying for them. Testimony also indicated that Starling rounded up

his brother and many other family members and acquaintances to go hunt for Hawkins and P.J.

Evidence was presented that Starling threatened to kill the victim once he found him. Battle

testified that Starling was extremely mad, stating, “I want my shit back, or my money.” Battle

said the group, including Starling who held a gun on his lap the entire time, drove around trying

to find P.J. Once they located P.J. and blocked his car in, Battle took Frank Starling’s loaded gun

because Battle believed that Frank was going to “do somethin’ bad to the dude or somethin’.”

       While it was Starling’s brother, Serandan, who actually fired the shot that killed P.J., there

was sufficient evidence for the jury to convict Frank Starling. He was not merely present at the

murder scene; he encouraged it and gathered all the players together to commit the crime. Frank

Starling testified on his own behalf, admitting that he was a drug dealer. On the stand, he

claimed that he was “not a violent person” but also admitted that “it was a possibility we

would have gotten into a fist fight” when asked about wanting to harm P.J. or Hawkins or

anyone else. He also admitted that he blatantly lied to the detectives about his involvement

in the crime.

       Based upon our review of the testimony presented at trial, there was evidence that

Frank Starling drove around Texarkana with the conscious object and stated purpose to assist

in hunting down and killing the victim. As such, we hold that substantial evidence supports

Starling’s convictions and the circuit court properly denied his motions for directed verdict.

       Affirmed.


                                                 5
                         Cite as 2015 Ark. App. 429

GRUBER and HOOFMAN, JJ., agree.

William A. McLean, for appellant.

Leslie Rutledge, Att’y Gen., by: Pamela Rumpz, Ass’t Att’y Gen., for appellee.




                                      6